Citation Nr: 1548084	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the Veteran filed a timely Notice of Disagreement with an April 2008 rating decision.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for pes planus.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for pilonidal cyst.

4.  Entitlement to service connection for a foot disability secondary to diabetes mellitus. 

5.  Entitlement to service connection for metatarsalgia.
 
6.  Entitlement to service connection for melanoma.

7.  Entitlement to a compensable evaluation for the service-connected residuals of tonsillectomy. 

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Veteran served on active duty from August 1943 to August 1944.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied the claims identified on the title page.  

The Veteran testified before the RO's Decision Review Officer (DRO) in January 2013 and September 2014.  Transcripts of both hearings are of record.

The issue of entitlement to service connection for metatarsalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO issued a rating decision in April 2008 that denied a compensable rating for residuals of tonsillectomy and also denied service connection for diabetes mellitus with secondary disorder of the feet, bladder cancer, headaches, hearing loss, sinusitis, pilonidal cyst, pes planus and bronchitis with fibrous pleurisy; the Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the letter notifying him of the rating decision.  That decision is final.

2.  Evidence received since the April 2008 decision is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims for service connection for pes planus or pilonidal cyst.  

3.  Melanoma became manifest many years after separation from service and is not shown to be incurred in or otherwise etiologically related to service.   

4.  A diabetic disorder of the feet was not shown in service or for many years thereafter and is not etiologically related to service, nor is the Veteran service-connected for diabetes.  

5.  The Veteran has no compensable residuals of his in-service tonsillectomy.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely Notice of Disagreement with the April 2008 rating decision that denied compensable rating for residuals of tonsillectomy and also denied service connection for diabetes mellitus with secondary disorder of the feet, bladder cancer, headaches, hearing loss, sinusitis, pilonidal cyst, pes planus and bronchitis with fibrous pleurisy.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302, 20.305 (2015).

2.  The requirements to reopen the previously-denied claim of entitlement to service connection for pes planus have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The requirements to reopen the previously-denied claim of entitlement to service connection for pilonidal cyst have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The requirements to establish entitlement to service connection for melanoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

5.  The requirements to establish entitlement to service connection for a disability of the feet secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

6.  The requirements to establish entitlement to a compensable evaluation for residuals of tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by letters in March 2008, July 2012 and August 2012.

With respect to the appeal concerning the timeliness of a notice of disagreement, such matter is not subject to the VCAA.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Further, there is no allegation of missing records or documents, nor has any relevant argument been presented that requires additional evidentiary development of any kind.  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

In regard to STRs, the record shows that the RO has characterized the file as fire-related, indicating that STRs may have been destroyed in a fire at the National Personnel Records Center (NPRC).  The Board is aware that a fire at NPRC in 1973 destroyed 85 percent of records from Army veterans with dates of service between November 1912 through 1959; however, it appears that the Veteran's STRs were in fact sent to VA in 1945.  The STRs associated with the file include the Veteran's induction and separation examinations and appear to be complete.  

The Social Security Administration (SSA) has notified VA that the Veteran was considered to be disabled since 1977.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  However, under 42 U.S. C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  The Veteran in this case is older than 72, so remand for SSA records is not likely to produce any evidence of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The Veteran has been afforded three VA examinations in regard to his increased rating claim on appeal; the file also contains a medical review opinion regarding the claimed melanoma.  The Veteran has not been afforded a VA examination of the feet because he is well established to have diabetic neuropathy, but his diabetes mellitus is not a service-connected disability and there is no probative evidence suggesting that the underlying diabetes mellitus is related to service such that service connection for diabetic neuropathy could be established; accordingly,          a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki,      601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement        that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  Medical examination for the previously-denied disabilities is not warranted until such time as the claims are reopened.  

The Veteran was afforded two hearings before the DRO, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that    38 C.F.R.  § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.   Here, the DRO identified the issues and the Veteran testified as to events in service, symptomatology, and treatment history.  The Veteran has not asserted, and the record does not suggest, that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.  The Veteran was also scheduled to testify before the Board, but he withdrew his request.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
 
Timely Filing of Appeal

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Except in the case of simultaneously-contested claims, a claimant or     his or her representative must file an NOD with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

The RO issued a rating decision in April 2008 that denied service connection for diabetes mellitus with secondary disorder of the feet, bladder cancer, headaches, hearing loss, sinusitis, pilonidal cyst, pes planus and bronchitis with bronchial pleurisy.  The rating decision also denied a compensable rating for residuals of tonsillectomy.

The Veteran was notified of the decision cited above by a letter dated April 22, 2008.  Enclosed with the letter was VA Form 4107, "Your Rights to Appeal our Decision," a form that clearly advises the claimant that he or she must submit an NOD within one year of the date of the notification letter.   

The Veteran's NOD in regard to issues decided in the April 2008 rating decision was received by VA on October 13, 2009, nearly 18 months after the rating decision.  Thus, the NOD was clearly untimely.

The Veteran submitted a Statement in Support of Claim in June 2010 asserting      he had difficulty reading the appeals instructions and in comprehending the filing deadline for appeals.  While the Board is sympathetic toward the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Veteran in this case has not asserted, and the evidence of record does not suggest, that his circumstances are a proper basis for a grant of equitable tolling.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (noting that equitable tolling generally applies when circumstances preclude a timely filing despite the exercise of due diligence, such as a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, reliance on incorrect statement of a VA official or a misfiling at the RO or at the Board).

Based on the evidence of record, the Board finds the Veteran did not submit a timely NOD in regard to the April 2008 rating decision.  Accordingly, the appeal on this issue is denied.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

An April 1945 rating decision denied service connection for pes planus, based on a determination that the condition existed prior to service and is not shown to have been aggravated by service.  The same rating decision denied service connection  for residuals of pilonidal cyst based on a determination that the condition was not shown to be related to service.  The Veteran was notified of this decision by a letter in May 1945, which also advised him of his right to appeal.

The Veteran filed a claim again seeking service connection for pilonidal cyst that was received in February 1966.  The RO notified the Veteran by a letter the same month that the claim would not be reopened unless he submitted new and material evidence, and the Veteran filed a Notice of Disagreement (NOD).  The Veteran also filed a claim for service connection for pes planus that was received in April 1966.  Thereafter, the RO issued a decision in April 1966 denying service connection for pilonidal cyst, noting that new and material evidence was not submitted and that such a cyst is a constitutional or developmental abnormality.  The Veteran was advised of the decision by a letter in May 1966, and that his claim for flat feet was also previously denied because the condition existed prior to service and was not aggravated by service. 

The Veteran filed a claim for service connection for a "foot disorder" that was received in October 1988.  The RO advised the Veteran in a letter dated in January 1989 that service connection had been finally denied by a decision in May 1966 and that new and material evidence would be required to reopen the claim.

The Veteran filed a claim for multiple disorders that was received in January 2007.  In April 2008 the RO issued a rating decision that in relevant part denied reopening the claims seeking service connection for pes planus and for pilonidal cyst, based on a determination that new and material evidence had not been received.  

The Veteran was advised of the denial of service connection by a letter dated April 22, 2008.  The Veteran did not appeal the denial or submit new and material evidence within the appeal period; the April 2008 rating decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Evidence of record at the time of the last final denial in April 2008 included the following.  (1) Induction examination in August 1943 noting medical history of fallen arches and current bilateral second-degree pes planus, mildly symptomatic.  (2) Letter from Surgeon in December 1943 authorizing issue of low-quarter shoes due to metatarsalgia.  (3) Discharge examination in August 1944 showing first degree pes planus and no indication of pilonidal cyst.  (4) VA treatment records showing the Veteran was hospitalized at the VA facility in Bay Pines, Florida in February 1945 and again in March 1945 for pilonidal cyst, noted to not be of service origin.  (5) Original claim for service connection, received in February 1945, seeking service connection for "cyst" (onset August 1944) and for "feet" (onset 1943). (6) VA examination in April 1945 showing diagnosis of bilateral    pes planus, untreated and unchanged, and residuals of excision of pilonidal cyst, healed.  (7) VA treatment records from Bay Pines showing Veteran reported noticing pilonidal cyst in August 1944, denies treatment since discharge from service.  (8) Request by Veteran in February 1952 for VA outpatient treatment for pilonidal cyst, not service-incurred.  (9) Veteran's withdrawal of request for VA treatment for pilonidal cyst because condition had resolved, received in April 1952.  (10)  Letter from Dr. Norman Brust dated in April 1966 stating he had treated the Veteran for pilonidal cyst from 1953 through 1962.  (10) Letter from Dr. Morton Schwarz dated in April 1966 stating he had treated the Veteran for pilonidal cyst in the past.  (11) Transcript of RO hearing in April 1966 in which the Veteran testified concerning the onset and treatment for pilonidal cyst.  

Evidence received since the April 2008 decision includes private treatment records and VA treatment records noting the Veteran has been treated for bilateral pes planus; statements from the Veteran that he was unable to keep up during marches and wore orthotic shoes; and statements that his pilonidal cyst bothered him during service and that he was hospitalized for pilonidal cyst immediately after discharge from service.  In January 2013 and September 2014 he testified that he had difficulty in service due to flat feet; also, that his pilonidal cyst became manifest in service in April 1944 and was treated at VA facility at Bay Pines immediately after discharge from service. A letter from a VA podiatrist dated in June 2010 stated the Veteran had been treated for pes planus at VA and also during service.  

The Board finds that the evidence received since April 2008 does not relate to          an unestablished fact necessary to substantiate the claim.  The letters from Dr. Schoenfeld and the VA podiatrist establish that the Veteran had pes planus during and after service, a fact that was already established at the time of the prior denial.  The letters do not address the previous determination that pes planus had preexisted service and was not aggravated by service.  The Veteran argues on appeal that his pes planus was in fact aggravated during service; however, his lay assertions are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  

Turning to pilonidal cyst, the evidence received since April 2008 consists exclusively of the Veteran's assertion that his pilonidal cyst became manifest during service and was treated immediately after discharge from service.  This argument is redundant of his assertion at the time of the previously considered claim.  Further, his assertion is contradicted by the records that were previously considered, which show the Veteran was in fact treated at Bay Pines VA medical center five months after separation from service rather than immediately after separation.  Again, the presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence.

Under these circumstances, the Board must conclude that the evidence received since April 2008 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims for service connection for pes planus/metatarsalgia or pilonidal cyst.  Thus, new and material evidence has not been received and the claims for service connection for bilateral pes planus and pilonidal cyst are not reopened.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests malignant tumors or organic disease of    the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Melanoma

The file contains a September 2001 treatment note from Memorial Hospital for Cancer and Allied Diseases stating that melanoma had been recently identified on the Veteran's left shin by the Veteran's dermatologist and had been confirmed by Memorial Sloan-Kettering as a lentigo maligna type of melanoma.  The Veteran was noted to have history of rosacea and to have concurrent lentigenes, cherry hemangiomas and seborrheic keratoses.  The Veteran was noted to have had average ultraviolet light exposure during his lifetime, and he had sunburns in the past.  The melanoma was surgically excised in October 2001.     
 
In his Notice of Disagreement, received in May 2013, the Veteran stated he firmly believed that he developed melanoma many years after service due to prolonged exposure to the sun while he was stationed in Florida during service.  He noted that his attending physician told him that melanoma sometimes takes many years to develop after exposure to the sun.

In April 2015 the Veteran's file was reviewed by a VA physician.  The reviewer stated that the Veteran's claimed melanoma is not likely related to in-service sun exposure.  The examiner noted that melanoma was diagnosed when the Veteran was 78 years old, after an average lifetime exposure to ultraviolet rays as cited in the September 2001 treatment note.  The examiner stated that it is most likely that the Veteran's melanoma in situ was due to his lifetime sun exposure and sunburns during childhood.  The examiner noted a wide range of risk factors, based on race and the pattern and timing of sun exposure, and also noted that lentigo maligna usually occurs in older individuals, with peak incidence between 65 and 80 years   of age, with higher risk for fair-skinned individuals.

The evidence above demonstrates that melanoma was first identified in 2001,    more than 50 years after discharge from service.  Thus, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) is not warranted.  Moreover, as the condition was not shown in service, competent evidence establishing a link between the post-service melanoma and service is necessary.  However, the Board finds the preponderance of the evidence is against such a finding. 

The VA reviewer provided competent and uncontroverted medical opinion that the Veteran's post-service melanoma is not caused by service.  In that regard, the reviewer was clearly fully informed of the pertinent factual premises, and he provided a fully-articulated opinion supported by a reasoned analysis.  The reviewer's opinion is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Veteran has asserted his personal belief that his melanoma was due to sun exposure during his one year in service, 50 years earlier, but as demonstrated by the VA reviewer the onset of melanoma varies considerably based on factors such as ethnicity and degree of exposure.  Thus, the etiology of melanoma is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Based on the evidence of record, the Board finds that the Veteran's melanoma was first manifest many years after discharge from service and is not shown to otherwise be etiologically related to service.  Accordingly, the claim for service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Foot Disorder Secondary to Diabetes Mellitus

As a threshold matter, the Veteran specifically asserts entitlement to service connection for a disorder of the feet secondary to diabetes mellitus (DM).  He         is shown to have DM and to have associated diabetic neuropathy of the lower extremities, but DM is not a service-connected disability on which secondary service connection can be based (in that regard, the RO separately considered and denied a claim seeking service connection for DM).  The Veteran's current service-connected disabilities are as follows: bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and, residuals of tonsillectomy, rated as noncompensable.

An April 2005 treatment note from Dr. Fuentes states the Veteran was currently receiving treatment for DM.  Dr. Fuentes certified that the Veteran currently needed orthotic shoes due to his history of pre-ulcerative callus.

The file contains a December 2009 letter from Dr. Abrahamson, a podiatrist,  stating the Veteran was currently wearing diabetic foot orthotics to correct loss of protective sensation and protective callus, with the goal of preventing plantar ulcers.  Dr. Abrahamson's diagnoses were DM, pronation and neuropathy.  

In July 2012 Dr. Abrahamson performed a detailed foot examination and entered clinical impressions to include diabetic neuropathy and loss of protective sensation.  He stated that the Veteran is currently wearing custom molded orthotics, takes Metanx for his severe diabetic neuropathic pain and discomfort.  Dr. Abrahamson further stated that the Veteran is under his care for his onychomycosis and chronic ingrown nails and tyloma, and that his pain and suffering is service related.

The Veteran is shown to have symptoms of diabetic neuropathy and loss of protective sensation that are associated with the DM, but since DM is not a   service-connected disability service connection on a secondary basis is not for consideration.  See 38 C.F.R. § 3.310.  Further, there is no indication that the Veteran had neuropathy of the feet during service or for many years thereafter such that service connection may be considered on a direct or presumptive basis.

The Board acknowledges the statement by Dr. Abrahamson that the Veteran's pain and suffering is service-related.  However, Dr. Abrahamson provided a conclusion without any factual predicate or any supporting rationale; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, there is no disorder of the feet other than pre-existing pes planus noted in service treatment records, and the Veteran is not service connected for the diabetes with which his neuropathic pain and loss of sensation is associated.  Accordingly, the Board concludes that Dr. Abrahamson's opinion has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, the preponderance of the probative evidence is against the claim, and service connection is denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diseases of the throat are rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6510 through 6521.  The RO has rated the disability by analogy    under DC 6516 (chronic laryngitis).  Because the Veteran does not have total laryngectomy, complete organic aphonia, laryngeal stenosis or trauma or injury     to the pharynx the other DCs in 38 C.F.R. § 4.97 are not applicable.

Under DC 6516, a rating of 10 percent is assigned for hoarseness with inflammation of the cords or mucous membrane.  A rating of 30 percent is assigned for hoarseness with thickening or nodules of the cords, polyps, submucous infiltration or pre-malignant changes on biopsy.

The Veteran specifically seeks a rating for sinusitis, which he contends is a residual of his in-service tonsillectomy.  Service connection for sinusitis has been separately denied, and as noted below the Veteran's sinusitis is not shown to be a residual      of his tonsillectomy.  Rating his tonsil disability as sinusitis is accordingly not warranted.  

The present claim for increased rating was received in June 2010.

The Veteran had a VA respiratory diseases examination in February 2007, in which he reported having had his tonsils and adenoids removed in service, but stated he did not remember any respiratory problems in service other than colds.  He also reported having been treated for bronchitis in the past; he denied history of pneumonia.  He admitted a 30-year smoking habit of one pack per day but stated   he had stopped smoking 30 years earlier.  Respiratory examination was grossly normal.  

A December 2009 treatment note by Dr. Peter Weil states the Veteran had received treatment for chronic sinus and postnasal drip.

The Veteran submitted a letter in September 2009 in which he complained of terrible tickle and cough, especially when eating.  He also complained of postnasal drip that could only be relieved by expectorating.

The Veteran had a VA examination of the nose and throat in October 2012, performed by a VA physician specializing in ear/nose/throat (ENT) disorders.  The Veteran complained of chronic hoarseness, dysphagia, nasal drip and throat phlegm, which   he attributed to his in-service tonsillectomy and adenoidectomy.  He also reported intermittent cough and throat infections 4-5 times per year as well as frequent sneezing and postnasal drip.  The examiner noted the Veteran to have chronic laryngitis, but without hoarseness or other symptoms, as well as dysphagia and recurrent throat infections/bronchitis.  Examination showed the Veteran to have wet congested mucosa, mild erythema, clear postnasal drip and positive cobblestoning    of the posterior pharyngeal wall; the bilateral tonsillar fossae were normal.  The examiner diagnosed current pharyngitis.  The examiner stated the Veteran believed his dysphagia, postnasal drip, runny nose and voice change were all related to the in-service tonsillectomy, but based on physical examination and file review it did not appear that the Veteran was currently disabled due to the tonsillectomy.  The Veteran had signs and symptoms of rhinitis and possible acid reflux but he declined to undergo a swallow study for dysphagia.   

The Veteran testified before the DRO in January 2013 that he suffers from drip   and collection of sputum, especially after a meal; he often has to carry tissues and sometimes takes medication to dry up the drip.   

The Veteran had another VA examination of the nose and throat in February 2014, again performed by the VA ENT specialist who had examined the Veteran in October 2012.  The Veteran reported that his symptoms of runny nose, raspy   voice, excessive throat phlegm and postnasal drip were all getting worse, which he attributed to his in-service tonsillectomy.  The Veteran reported that his postnasal drip was worse in winter than in summer; he also endorsed frequent coughing     and sneezing with exposure to dust and reported that his throat phlegm and cough were worse after meals.  The examiner notes the Veteran to have daily hoarseness, although without inflammation of the vocal cords or mucous membrane.  Anterior rhinoscopy showed the bilateral nasal mucosa to be moist, with a small amount of crusting on the left but no pus or polyps; the septum was straight and the turbinates appeared to be mildly wet but not enlarged.  The examiner diagnosed allergic rhinitis, non-allergic rhinitis and pharyngitis.  The examiner stated that the Veteran's symptoms of runny nose, postnasal drip, throat phlegm, cough,    sneezing and raspy voice are most likely all related to allergenic and non-  allergenic (atrophic) rhinitis and reflux.  The examiner again stated that in her opinion the Veteran's tonsillectomy did not cause or aggravate any of these symptoms.

The evidence shows the Veteran to have no compensable residuals of his in-service tonsillectomy.  The Veteran asserts his personal belief that his symptoms of dysphagia, runny nose, postnasal drip, throat phlegm, cough, sneezing and raspy voice are all related to the tonsillectomy, but in two medical examinations by a VA ENT specialist stated that these symptoms are unrelated to the tonsillectomy, and that in fact the Veteran had no current disability residual to the tonsillectomy.  The Board finds the opinion of the VA ENT specialist to be more probative in regard to the etiology of the Veteran's symptoms than the lay opinion of the Veteran himself. Jandreau, 492 F.3d 1372.  

The Board notes that in addition to the nasal symptoms cited above (runny nose, postnasal drip, etc.) the Veteran has complained of chronic hoarseness, which is specifically compensable under DC 6516.  The VA examiner stated that this symptom (characterized as "voice change" in October 2012 and as "raspy voice"   in February 2014) is not a residual of tonsillectomy.  The examiner specifically noted that the Veteran's hoarseness is not associated with inflammation of the cords or mucous membrane, so in any event such hoarseness would not approximate the criteria for compensable rating.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In this case, the schedular rating criteria for disorders of the throat describe the Veteran's disability level and symptomatology and provide for higher rating if warranted.  Moreover, the VA examiner indicated that the symptomatology  reported by the Veteran is not actually associated with his tonsillectomy.  Thus,    his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Consequently, referral     for extraschedular consideration is not warranted.  

In sum, based on the evidence of record and analysis above the Board finds that the Veteran's tonsillectomy in service has no current residuals for which compensation is warranted.  Accordingly, the criteria for compensable rating are not met and the claim must be denied. 

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

The Veteran did not file a timely Notice of Disagreement in regard to the April 2008 rating decision, and the appeal is denied.

As new and material evidence has not been received, the claim for service connection for pes planus is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim for service connection for pilonidal cyst is not reopened and the appeal is denied.

Service connection for melanoma is denied.

Service connection for a disorder of the feet secondary to diabetes mellitus is denied.

A compensable evaluation for residuals of tonsillectomy is denied.


REMAND

In April 2008 the RO issued a rating decision that denied service connection for pes planus.  The January 2013 rating decision on appeal denied reopening the claim, now characterized as "pes planus with metatarsalgia." However, pes planus and metatarsalgia are rated under different Diagnostic Codes (DCs 5276 and 5279, respectively).  If the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication, and claim for one diagnosed disease or injury cannot be prejudiced    by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

The question of entitlement to service connection for metatarsalgia having been raised as an issue on appeal, remand is required to permit the AOJ to conduct appropriate development and adjudication in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the elements required to show entitlement to service connection for metatarsalgia, and afford him an appropriate period in which to respond.

2.  The AOJ should also perform any additional development warranted.

3.  Then, adjudicate the claim of entitlement to service connection for metatarsalgia on the merits, in light of all evidence of record.  If the benefit sought remains denied, issue to the Veteran a supplemental statement of the case and afford him an appropriate period in which to respond before returning the file to the Board for additional appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


